Citation Nr: 1820845	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected degenerative arthritis of the thoracic spine, status post-injury, since December 24, 2014.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2014 and October 2015, the Board remanded the case for further development.  In a January 2015 rating decision, the RO awarded separate evaluations of 20 percent for both radiculopathy of the left lower extremity and 20 percent for radiculopathy of the right lower extremity, each effective from December 24, 2014.  The Veteran did not express disagreement with the additional disability ratings nor their effective dates, and these matters are not currently before the Board.  In September 2016, the Board denied an increased rating in excess of 20 percent for the service-connected back disability prior to December 24, 2014, and remanded for further development the issue of whether the Veteran was entitled to an increased rating in excess of 20 percent since December 24, 2014.  In September 2017, the Board again remanded entitlement to a rating higher than 20 percent since December 24, 2014 for further development.  In September 2017, the RO granted a higher 40 percent rating since December 24, 2014, which is the rating currently before the Board on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran's degenerative arthritis of the thoracic spine, status post-injury, has been productive of, at worst, limitation of motion of 30 degrees of forward flexion of the thoracolumbar spine with pain.






CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for degenerative arthritis of the thoracic spine, status post-injury, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The spine disability is currently rated 40 percent under Diagnostic Codes 5010-5237.  Under Diagnostic Code 5010, degenerative changes due to trauma established by X-ray are rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Back disabilities are evaluated under Diagnostic Codes 5235 to 5243 using the general rating formula unless evaluating intervertebral disc syndrome based on incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 100 percent rating are unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks, but less than six weeks during 12 months are rated at 40 percent.  Incapacitating episodes having a total duration of at least six weeks during 12 months are rated at 60 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

In rating a disability of the musculoskeletal system, a number of factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

Also with arthritis or periarticular pathology, painful motion is a factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The Veteran is currently assigned a disability rating of 40 percent for his lumbar spine disability.  In order for a higher than 40 percent rating to be warranted, the Veteran must have unfavorable ankylosis of the entire thoracolumbar spine.  During the VA examination in December 2014, the Veteran's range of motion testing revealed forward flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, and right and left rotation to 15 degrees.  Range of motion testing did not change with repetition and there was no ankylosis found on examination.  Pain was noted on all ranges of motion on examination, but did not result in or cause functional loss.  The Veteran reported having flare ups with cold and cloudy weather and pain in his back could reach 10 out of 10.  During private treatment in March 2015, the Veteran's range of motion was recorded as forward flexion to 40 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, and right lateral flexion to 25 degrees.  The therapist noted that the Veteran had decreased activity tolerance, ambulation deficits, pain limiting function and range of motion deficits.  

During a VA examination in December 2016, the Veteran's range of motion testing revealed forward flexion to 80 degrees, extension to 5 degrees, right and left lateral flexion to 5 degrees, and right and left rotation to 5 degrees.  Range of motion testing did not change with repetition.  Pain was noted on all ranges of motion on examination, which caused functional loss; however, the examiner noted that there was no ankylosis found on examination.  On examination in June 2017, the Veteran's range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left rotation to 10 degrees.  Range of motion testing did not change with repetition.  Pain was noted on all ranges of motion on examination, which caused functional loss; however, no ankylosis was found on examination.  

The criteria for next higher rating, 50 percent, is not shown at any point from December 24, 2014, as the Veteran had active range of motion of the thoracolumbar spine and there was no ankylosis found on examination.  This is so even with consideration of painful motion and other factors as noted by the examiners and during private treatment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion). 

The evidence also does not demonstrate that the Veteran had any incapacitating episodes requiring bed rest and treatment by a physician for the requisite duration at any time during the appeal period.  In order to receive a higher rating for incapacitating episodes, the Veteran must have a total duration of at least two weeks or more, that requires bed rest prescribed by a physician and treatment by a physician.  During the December 2014, December 2016 and June 2017 VA examinations, the Veteran was found to have no muscle spasms or IVDS.  Furthermore, the Veteran has not reported requiring bed rest at any time since December 2014 and the medical evidence does not show bed rest prescribed by a physician and treatment by a physician for the requisite duration.  Therefore the criteria for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met.  

In accordance to Note 1 under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  The Veteran is currently rated 20 percent for each lower extremity for incomplete paralysis of the sciatic nerve, which are not on appeal as previously stated.  Review of the medical evidence shows that there are no other neurological findings associated with the service-connected spine disability.  As such, no additional disability ratings are warranted for neurologic abnormalities.

In sum, the preponderance of the evidence is against a rating higher than 40 percent since December 24, 2014, for degenerative arthritis of the thoracic spine, status post-injury.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to a rating higher than 40 percent since December 24, 2014, for service-connected degenerative arthritis of the thoracic spine, status post-injury is denied.



____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


